





















December 16, 2016


Tim Teter
572 Eleanor Drive
Woodside, CA 94062




Dear Tim,


NVIDIA is delighted to offer you the full-time position of Senior Vice
President, General Counsel and Secretary. In your new position you will report
to Jen-Hsun Huang, and be located in our Santa Clara office. We are excited to
welcome you to the team and look forward to a productive working relationship.


Base Compensation. NVIDIA will pay you an annual base salary at the rate of
$850,000 per year, less payroll deductions and all required withholdings. You
will be paid according to NVIDIA’s standard payroll schedule, which is currently
semi-monthly. Your compensation may be subject to adjustment at any time at
NVIDIA’s sole discretion.


Variable Cash Compensation. In addition to your base salary, beginning in the
Company’s fiscal year 2018 (Jan. 30, 2017- Jan. 28, 2018), you will be eligible
to earn annual cash incentive compensation targeted at $250,000 less payroll
deductions and all required holdings. Your annual incentive compensation will be
subject to the terms and conditions of the variable compensation plan as
established by the Compensation Committee.


Anniversary Bonus.  Additionally, following year one of employment with NVIDIA,
you will receive an anniversary bonus in the gross pre-tax amount of $450,000,
less withholdings.  You must continue to be an active employee at the time of
payout in order to receive the anniversary bonus. If you resign or are
terminated for any reason (except for a termination that NVIDIA classifies as a
reduction in force or position elimination) prior to your second anniversary of
employment, this bonus shall be paid back to NVIDIA in full. 


Restricted Stock Units. We will recommend to the Board that you be granted
Restricted Stock Units (RSUs) at a target value of $5,800,000. The number of
RSUs granted will be determined by dividing $5,800,000 by the closing price of
NVIDIA’s Common Stock on the day before grant, rounded to the nearest 100 RSUs.
The grant date will be on the 6th business day of the month following your start
date. The RSUs will be subject to the terms and conditions of NVIDIA’s Equity
Incentive Plan. If granted, the units will vest and be issued approximately over
a four (4) year period, with 25% of the shares subject to the RSU being issued
on the first vesting date, and 6.25% of the shares subject to the RSU being
issued every three months thereafter, on the third Wednesdays in March, June and
September, and on the second Wednesday in December, provided in each case you
remain employed with NVIDIA on each vesting/issuance date.  If the date of grant
of your RSU is in January to March, your first vesting date and issuance of
shares will occur on the third Wednesday in March of the next calendar year.  If
the date of grant of your RSU is in April to June, your first vesting date and
issuance of shares will occur on the third Wednesday in June of the next
calendar year. If the date of grant of your RSU is in July to September, your
first vesting date and issuance of shares will occur on the third Wednesday in
September of the next calendar year. If the date of grant of your RSU is in
October to December, your first vesting date and issuance of shares will occur
on the second Wednesday in December of the next calendar year.


Employee Benefits. As a regular employee of NVIDIA, you will be eligible to
participate in NVIDIA-sponsored benefits, such as health insurance, paid time
off, holidays, and a 401(k) Plan, to the extent you meet the eligibility
requirements of each such benefit plan. You will also be eligible to participate
in our generous Employee Stock Purchase Program (ESPP), which allows you to
contribute up to 10% of your salary to purchase NVIDIA stock at a discount. Each
ESPP offering is 24 months in length and consists of four 6-month purchase
periods. At the end of each 6 month purchase period, your accumulated
contributions will purchase NVIDIA stock at a 15% discount from either NVIDIA’s
stock price at the beginning of your 24 month offering period or the price at
the end of the 6 month purchase period, whichever is lower. You can generally
sell the purchased stock right away





--------------------------------------------------------------------------------





or hold on to the shares for as long as you wish. NVIDIA reserves the right to
modify, change, or discontinue all or part of these benefits at any time at its
sole discretion.


Proprietary Information Agreement. Like all NVIDIA employees, as a condition of
your employment with NVIDIA you will be required to read and sign the enclosed
Employee Confidentiality and Inventions Assignment Agreement attached hereto as
Exhibit A. If you have questions regarding the agreement, please contact me.


Compliance with Company Policies. As a condition of your employment, you will be
required to read and comply with our Code of Conduct (available at
www.nvidia.com/ir) and personnel policies.


At-Will Employment Relationship.  Employment with NVIDIA is for no specific
period of time.  Your employment with NVIDIA will be “at will,” meaning that
either you or NVIDIA may terminate your employment at any time and for any
reason, with or without cause.  Although your job duties, title, compensation
and benefits, as well as NVIDIA personnel policies and procedures, may change
from time to time, no manager, supervisor, or employee of NVIDIA has any
authority to enter into an agreement for employment for any specified period of
time or to make an agreement for employment other than at-will. Only NVIDIA’s
head of human resources has the authority to make any such agreement and then
only in writing.  


Right to Work. For purposes of federal immigration law, you will be required to
provide documentary evidence of your identity and eligibility for employment in
the United States. Attached as Exhibit B is the list of acceptable documents you
should bring on your first day of employment. Failure to provide proper
identification may result in the termination of your employment. If applicable,
your employment at NVIDIA is contingent on NVIDIA successfully obtaining an
export license or other approval for you in accordance with U.S. Commerce
Department export license regulations.


Background Check. Your employment is contingent upon your successful completion
of a background check conducted by HireRight. NVIDIA reserves the right to
withdraw this job offer or terminate employment based on information discovered
in the background check process. Please do not resign from your current
employment until NVIDIA has informed you that you have successfully completed
the background check.


Entire Agreement. This letter agreement and Exhibit A constitute the complete
agreement between you and NVIDIA, contains all of the terms of your employment
with NVIDIA and supersedes any prior agreements, representations or
understandings (whether written, oral or implied) between you and NVIDIA. This
letter agreement may not be amended or modified, except by an express written
agreement signed by both you and NVIDIA’s head of human resources.


Tim, we look forward to your acceptance of this offer by signing below. Please
return this letter along with signed copies of the Exhibits noted, and confirm
your start date of Jan. 23, 2017 to me. Human Resources will provide you with
details regarding your first day of employment. This offer, if not accepted,
will expire at 5 p.m. on Dec. 22, 2016.


You will be contacted prior to your start date regarding orientation details.
Again, welcome to the team!




Sincerely,




/s/ David M. Shannon
David M. Shannon
EVP, Chief Administrative Officer and Secretary, NVIDIA
 
Accepted and Agreed:




/s/ Tim Teter 12/20/2016
Tim Teter Date
 
 
Anticipated Start Date: 1/23/2017              




Exhibit A: Employee Confidentiality and Inventions Assignment Agreement
Exhibit B: List of acceptable documents (from Form I-9)







